Citation Nr: 0111020	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for service-connected 
varicose veins of the left leg, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO denied an increased rating for varicose veins of the 
left leg.  The veteran filed a timely notice of disagreement 
and his appeal has been perfected to the Board.

The Board notes that the veteran's June 2000 substantive 
appeal raised a claim of entitlement to service connection 
for varicose veins of the right leg.  As the RO has not 
adjudicated the claim, it is not before the Board for 
appellate consideration and it is referred to the RO for 
initial consideration.


REMAND

The veteran and his representative contend that the veteran's 
varicose veins of the left leg are more disabling than 
currently evaluated and warrant a rating in excess of 10 
percent.  Specifically, the veteran and his representative 
assert that the veteran's current symptomatology closely 
resembles the next higher evaluation.

There is a duty to notify and a duty to assist the veteran 
regarding his claim under the Veterans Claims Assistance Act 
of 2000.  The Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  The 
Veterans Claims Assistance Act of 2000 also states, in 
pertinent part, that a VA examination must be provided when 
there is insufficient medical evidence to decide a claim.  
Id.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.  The Board acknowledges the 
development efforts of the RO as demonstrated by providing 
the veteran with the February 2000 VA examination, the most 
current examination of record.  However, although the veteran 
related significant discomfort in his left leg due to his 
varicose veins, the VA examiner did not consider the effects 
of the discomfort on the veteran's ability to engage in 
ordinary activities, including employment.  See 38 C.F.R. 
§ 4.10.  Furthermore, the Board notes that in his substantive 
appeal dated June 2000, the veteran described symptoms more 
severe than reported during his February 2000 VA examination.  
An additional VA examination determining the current level of 
impairment would be helpful in the adjudication of the 
veteran's claim.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, inasmuch as there is insufficient medical 
evidence to decide the claim, the veteran should be afforded 
another VA examination.  The claims folder should be made 
available for the VA examiner's review prior to the 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the duty to assist may include an examination "which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").

Further development is also warranted to comply with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 and thereby provide the veteran with an opportunity to 
submit additional supportive evidence and argument to 
substantiate his claim.  In this regard, the Board notes that 
the veteran has never been specifically advised that he may 
submit information demonstrating that his service-connected 
disability has increased in severity, or that he experiences 
functional impairment due to discomfort or other factors, 
thus meriting a higher rating.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  The 
veteran is hereby placed on notice that failure to report for 
any scheduled examination may result in an adverse 
determination.  See 38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
identify any sources of information which 
would tend to show worsening varicose 
veins of the left leg, to include any 
current records of complaints, findings, 
treatment or diagnoses of varicose veins 
of the left leg, which have not been 
obtained to date.  These sources may 
include private medical records showing 
treatment of the claimed disability, 
employment physical examinations, lay 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of the 
veteran's service-connected varicose 
veins of the left leg.  The claims 
folder, along with a complete copy of 
this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All appropriate tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should offer an 
assessment of the extent to which the 
veteran's varicose veins of the left leg 
effect his ordinary activities, including 
employment.  The examiner also should 
state whether the veteran's service-
connected disability demonstrates 
persistent edema, incompletely relieved 
by elevation of the left leg, with or 
without beginning stasis pigmentation or 
eczema.  All examination findings, along 
with the complete rational for each 
opinion expressed, should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's increased 
rating claim in light of all applicable 
evidence and pertinent legal authority 
to include consideration of all 
potentially applicable diagnostic codes 
and 38 C.F.R. § 4.10.  In the event the 
veteran fails to report for a scheduled 
VA examination, action should be taken 
in compliance with 38 C.F.R. § 3.655.  
The RO must provide adequate reasons and 
bases for all of its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.








		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




